DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on November 3rd, 2021 have been entered. Claims 1-3, 5, 6, & 8-10 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the liquid electrolyte between the positive electrode and the separator comprises a carbonate based solvent and a lithium salt” is unclear which electrolyte is made from carbonate based solvent as the claim previously states “a liquid electrolyte included between the negative electrode and the separator”. For examination purposes, examiner is interpreting claim 10 to have the liquid electrolyte included between the negative electrode and separator which comprises a carbonate-based solvent, while the electrolyte liquid of the gel polymer between the positive electrode and separator comprises an ether based solvent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (KR 10-20160102409, see US 2016/0240887 for citations).
Regarding claim 1, Hatta discloses a lithium ion secondary battery ([0034]) comprising:
A positive electrode (53 on Fig. 2A,), a negative electrode (54 on Fig. 2A) a separator provided between the positive electrode and the negative electrode (55 on Fig. 2A) and a gel polymer electrolyte (56 on Fig. 2A) included between the negative electrode and the separator ([0041]), said gel polymer electrolyte comprising an electrolyte liquid and a polymer matrix ([0073]).

Hatta does not explicitly disclose an electrolyte liquid weight percent range of 30% or less.
	However, Hatta discloses a gel electrolyte made of particles, resin, and a non-aqueous electrolyte solution, or the liquid electrolyte, made from an electrolyte salt and a non-aqueous solvent ([0073]). Additionally, Hatta discloses that at least one of the mass ratio ranges of the particles to the resin and the particles to electrolyte salt can range from 15:85 to 90:10 ([0124]). Additionally, Hatta discloses a mass range of with respect to the electrolyte of the particles being 5.2% to 50.0% in an effort to balance strength of the gel electrolyte with transparency of the electrolyte ([0078], [0126]), the resin being 5.6% to 30.8% in an effort to reduce ion transfer resistance ([0127]), and the electrolyte salt being 5.6% to 30.8% in an effort to reduce ion transfer resistance ([0128]). Additionally, Hatta discloses that a low ratio of particles reduces the strength of the strength of the gel electrolyte layer ([0078]). 
	The mass percent of the electrolyte liquid is equal to the total mass percent minus the resin’s mass percent and particles’ mass percent. The mass percent of the electrolyte liquid according to Hatta is less than 87.1 %. A skilled artisan would find it obvious to arrive at the claimed range from within the prior art range in an effort to arrive at a desired expected balance between strength and transparency of the electrolyte and achieve at an expected balance between ion transfer resistance and output of the battery.
	Hatta further discloses a carbonate based solvent and an ether based solvent as examples for the non-aqueous electrolyte solvent ([0086]). Hatta further teaches that the non-aqueous solvent can be both of these examples mixed ([0086]). Hatta further discloses that a lithium salt is used in the electrolyte ([0085]) that can be used for the positive electrode.
	Therefore it would be obvious for one of ordinary skill in the art to modify Hatta’s electrolyte structure to have an ether based solvent present solvent and a lithium salt present in the gel polymer 
Regarding claim 2, Hatta discloses the limitations as set forth above. 
Hatta does not explicitly disclose an electrolyte liquid weight percent range of 10% to 20%.
Hatta further discloses the mass percent of the electrolyte liquid is equal to the total mass percent minus the resin’s mass percent and particles’ mass percent. Hatta’s taught electrolyte liquid mass percent range is less than 87.1 %. A skilled artisan would find it obvious to arrive at the claimed range from within the prior art range in an effort to arrive at a desired expected balance between strength and transparency of the electrolyte and achieve at an expected balance between ion transfer resistance and output of the battery. 
Regarding claim 3, Hatta discloses the limitations as set forth above. Hatta further discloses that the negative electrode material can contain at least one of a metal element that can occlude and release lithium ([0059]) and can form an alloy with lithium ([0060]).
Regarding claim 4, Hatta discloses the limitations as set forth above. Hatta further discloses that the nonaqueous solvent used in the electrolyte liquid of the gel electrolyte include lithium salts ([0085]) and can include ether-based solvents ([0086]) that can be used in the negative electrode.
Regarding claim 5, Hatta discloses the limitations as set forth above. Hatta further discloses the use of tetrahydrofuran, 1,2-diethoxyethane, and 2-methyltetrahydrofuran ([0086]).
Regarding claim 6, Hatta discloses the limitations as set forth above. Hatta further discloses a polymer matrix comprised of acryl based polymers ([0088]).
Regarding claim 7, Hatta discloses the limitations as set forth above. Hatta further discloses the use of carbonate based solvent ([0086]) and the use of a lithium salt ([0085]) in the electrolyte that can be used for the positive electrode.

Regarding claim 10, Hatta discloses a lithium ion secondary battery ([0034]) comprising:
A positive electrode (53 on Fig. 2A,), a negative electrode (54 on Fig. 2A) a separator provided between the positive electrode and the negative electrode (55 on Fig. 2A) and a gel polymer electrolyte (56 on Fig. 2A) included between the positive electrode and the separator ([0041]), said gel polymer electrolyte comprising an electrolyte liquid and a polymer matrix ([0073]).
Hatta further discloses a liquid electrolyte ([0073], non-aqueous electrolyte solution) between the negative electrode and the separator (56 in Fig. 2A).
Hatta does not explicitly disclose an electrolyte liquid weight percent range of 30% or less.
	Hatta further discloses a gel electrolyte made of particles, resin, and a non-aqueous electrolyte solution, or the liquid electrolyte, made from an electrolyte salt and a non-aqueous solvent ([0073]). Additionally, Hatta discloses that at least one of the mass ratio ranges of the particles to the resin and the particles to electrolyte salt can range from 15:85 to 90:10 ([0124]). Additionally, Hatta discloses a mass range of with respect to the electrolyte of the particles being 5.2% to 50.0% in an effort to balance strength of the gel electrolyte with transparency of the electrolyte ([0078], [0126]), the resin being 5.6% to 30.8% in an effort to reduce ion transfer resistance ([0127]), and the electrolyte salt being 5.6% to 30.8% in an effort to reduce ion transfer resistance ([0128]). Additionally, Hatta discloses that a low ratio of particles reduces the strength of the strength of the gel electrolyte layer ([0078]). 
The mass percent of the electrolyte liquid is equal to the total mass percent minus the resin’s mass percent and particles’ mass percent. The mass percent of the electrolyte liquid according to Hatta is less than 87.1 %. A skilled artisan would find it obvious to arrive at the claimed range from within the prior art range in an effort to arrive at a desired expected balance between strength and transparency of 
Hatta further discloses a carbonate based solvent and an ether based solvent as examples for the non-aqueous electrolyte solvent ([0086]). Hatta further teaches that the non-aqueous solvent can be both of these examples mixed ([0086]). Hatta further discloses that a lithium salt is used in the electrolyte ([0085]) that can be used for the negative electrode.
	Therefore it would be obvious for one of ordinary skill in the art to modify Hatta’s electrolyte structure to have an ether based solvent and a lithium salt present in the gel polymer electrolyte between the positive electrode and separator, and a carbonate-based solvent and lithium salt in the liquid electrolyte between the negative electrode and the separator.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (KR 10-20160102409, see US 2016/0240887 for citations), as applied to claim 1 above, in view of Cho (KR 10-2016-0009399, see US 2016/0020488).
	Regarding claim 9, Hatta discloses all of the limitations as set forth above.  Hatta further discloses the use of a gel electrolyte comprised of a lithium salt ([0085]) and nonaqueous solvent ([0073]) used for a lithium battery but is silent to the use of a sulfonylmethyl isocyanide based compound. 
	Cho discloses the use of an electrolyte additive for a lithium battery electrolyte. The electrolyte is comprised of a lithium salt ([0060]) and a nonaqueous solvent ([0061]). The electrolyte additive is made of a sulfonylmethylisocyanide-based compound ([0012, in formula 1]), where the R1 may be a substituted or unsubsituted Cl-C20 alkyl group; Cl-C20 alkoxy group; C2-C20 alkenyl group; C2-C20 alkenyloxy group; C4-C20 cycloalkyl group; C4-C20 cycloalkenyl group; C2-C20 alkynyl group; or C6-C20 aryl group, and R2 may be a substituted or unsubstituted aliphatic, alicyclic, or aromatic hydrocarbon 
	Therefore, it would have been obvious for one of ordinary skill in the art to modify Hatta’s electrolyte layer to include the sulfonylmethyl isocyanide compound of Cho in order to achieve the expected result of reduced thermal decomposition for the improvement of the stability of the lithium battery.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
With respect to Hatta (See Applicant’s response, PAGE 6, “Rejections under 35 U.S.C. 103”);
Applicant argues that Hatta discloses a Gel Polymer electrolyte rather than a liquid electrolyte between the positive electrode and separator, stating that a person of ordinary skill in the art would understand that a “gel polymer electrolyte” and a “liquid electrolyte” to refer to terms clearly distinct in the art. The examiner respectfully disagrees with this argument, as Hatta teaches, a gel electrolyte is a combination of a non-aqueous electrolyte solution, or liquid electrolyte, with a polymer matrix ([0073]). Furthermore, under broadest reasonable interpretation of claim 1, a liquid electrolyte, in the form of a non-aqueous electrolyte solution, is present between the positive electrode and the separator and therefore it is the examiner’s position that Hatta does disclose a liquid electrolyte between the positive electrolyte and the liquid electrolyte. It is also the examiner’s position that the claims use open ended comprising language, and as such, do not preclude the gel electrolyte including an electrolyte solution, and therefore the claim limitation is met.
 Applicant argues that Hatta fails to disclose that the content of the electrolyte liquid is 30 wt% or less. However it is the examiner’s position that Hatta discloses the electrolyte liquid can 87 wt% or lower, and that Hatta gives ample reasoning for optimizing the wt % of the electrolyte liquid to be 30 wt% or less. Hatta teaches that a low ratio of particles reduces the strength of the gel electrolyte layer 
Applicant argues that Hatta controls content of electrolyte liquid for the purpose of improving the transparency of the gel electrolyte, while the instant application controls the electrolyte liquid in order to prevent mixing of the electrolyte liquid with the liquid electrolyte on the positive side. Applicant’s arguments fail to overcome the prima facie case of obviousness as the separation of the electrolyte liquid in the negative electrode electrolyte and liquid electrolyte in the positive electrode is not an unexpected result of Hatta, as Hatta discloses a structure where the positive electrode and electrolyte are separated from the negative electrode and electrolyte (Fig. 2a, 53-positive electrode, 54-negative electrode, 55-separator, 56-electrolyte). See MPEP § 716.01(a) for overcoming obviousness with evidence of unexpected results. 
Applicant argues that Hatta does not disclose that different solvents could be used for positive electrode and the negative electrode sides. Hatta discloses a carbonate based solvent and an ether based solvent as examples for the non-aqueous electrolyte solvent ([0086]). Hatta further teaches that . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR20160026648) discloses a lithium battery that includes a lithium metal anode, a gel electrolyte and liquid electrolyte battery, where the electrolyte included a lithium salt and carbonate based solvents or ether-based solvents..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370.  The examiner can normally be reached on Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANKITH R SRIPATHI/Examiner, Art Unit 4192      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728